IN THE SUPREME COURT OF THE STATE OF NEVADA


MICHAEL TRACY MCLAUGHLIN,                                 No. 84592
                  Appellant,
              vs.
THE STATE OF NEVADA,                                         FILED
                  Respondent.
                                                             JUN 1 0 2022




                      ORDER DISMISSING APPEAL

            This is a pro se appeal from an order denying a postconviction
petition for a writ of habeas corpus. Eighth Judicial District Court, Clark
County; Judge.
            Notice of entry of the order dismissing appellant's petition was
served on appellant on March 4, 2022. The notice of appeal was therefore
due to be filed by April 7, 2022. See NRS 34.575; NRCP 6; NRAP 26(a), (c).
Appellant's notice of appeal, however, was not filed in the district court until
April 18, 2022, past the expiration of the relevant appeal period.
            Because appellant signed his notice of appeal on April 6, 2022,
within the prescribed appeal period, this court entered an order directing
the attorney general to provide this court with a copy of the notice of appeal
log or other system designed for legal mail maintained by the prison
indicating the actual date upon which appellant delivered his notice of
appeal to a prison official. See NRAP 4(d) (providing that a notice of appeal
filed by an inmate confined in an institution is timely "if it is delivered to a
prison official for mailing on or before the last day for filing and that to
receive the benefit of this rule, an inmate must use the notice-of-appeal log
or other system designed for legal mail, if such a log or system is utilized by
the institution).
            Review of the attorney general's response and the declaration
of the prison law library supervisor who has knowledge of the notice of
appeal log procedures indicates that appellant did not use the notice of
appeal log at his institution. Because there appears to be no record that
appellant timely delivered his notice of appeal to a prison official, the April
18, 2022, date controls.
            Appellant's notice of appeal was untimely filed, and this court
lacks jurisdiction. See Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946
(1994) ([A]n untimely notice of appeal fails to vest jurisdiction in this court).
Accordingly, this court
             ORDERS this appeal DISMISSED.




                                     Silver
                                                  4        0           J.




                                     Cadish
                                                GOA                    J.




                                                                       J




cc:   Hon. Ronald J. Israel, District Judge
      Michael Tracy McLaughlin
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk



                                        2